Case: 15-13276   Date Filed: 03/23/2016   Page: 1 of 4


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13276
                        Non-Argument Calendar
                      ________________________

                       Agency No. A087-403-495



MIHAI TANJALA,

                                             Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                             Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (March 23, 2016)

Before MARTIN, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-13276   Date Filed: 03/23/2016   Page: 2 of 4


      Mihai Tanjala, a native and citizen of Romania, petitions this Court for

review of the Board of Immigration Appeals’ dismissal of his appeal. The petition

seeks review of the BIA’s dismissal of Mr. Tanjala’s appeal from the Immigration

Judge’s denial of his untimely motion to reopen and reconsider a prior decision

granting voluntary departure after he was notified that he was removable for

committing a crime involving moral turpitude. Mr. Tanjala argues that his motion

was timely filed and that we should remand to the BIA to reinstate his voluntary

departure. He also asserts that he did not commit the crime that subjected him to

removal and that he qualified for relief based on his political opinion and

membership in a particular social group. Additionally, Mr. Tanjala argues that the

IJ did not properly weigh the evidence. After careful review, we deny the petition

for review.

       We review the BIA’s denial of a motion to reconsider or a motion to reopen

for abuse of discretion. See Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th

Cir. 2007); Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009). Under

this standard, “our review is limited to determining whether an exercise of

administrative discretion occurred and whether it was arbitrary or capricious.”

Montano Cisneros v. U.S. Att’y Gen., 514 F.3d 1224, 1226 (11th Cir. 2008). An IJ

does not need to discuss every piece of evidence before him, but is required to




                                        2
              Case: 15-13276     Date Filed: 03/23/2016   Page: 3 of 4


consider the evidence submitted. See Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1376

(11th Cir. 2006).

      Generally, only one motion to reconsider is allowed, and it must be filed

within 30 days of the entry of the removal order. See INA § 240(c)(6)(A), (B), 8

U.S.C. § 1229a(c)(6)(A), (B). Additionally, subject to certain exceptions, a party

may only file one motion to reopen removal proceedings, and that motion “shall be

filed within 90 days of the date of entry of a final administrative order of removal.”

See INA § 240(c)(7)(C)(i), 8 U.S.C. § 1229a(c)(6)(C). There is no time limit,

however, where the motion to reopen is to file for asylum and is based on changed

country conditions, if such information was not available and would not have been

known at the previous hearing.             See INA 240(c)(7)(C)(ii), 8 U.S.C.

1229a(c)(7)(C)(ii).

      For several reasons, the BIA did not abuse its discretion in dismissing Mr.

Tanjala’s appeal of the IJ’s denial of his motion to reopen and reconsider. First,

the motion was untimely, as it was filed after the 30-day time period for motions to

reconsider and after the 90-day period for motions to reopen. Second, Mr. Tanjala

did not establish changed country conditions; he merely reiterated general facts

about corruption in Romania. The record indicates that the IJ considered the

evidence submitted, and so we find unavailing Mr. Tanjala’s argument that the IJ

did not properly weigh the evidence. Finally, Mr. Tanjala’s arguments on appeal


                                          3
              Case: 15-13276    Date Filed: 03/23/2016   Page: 4 of 4


are insufficient to warrant a remand to the BIA because those arguments were

previously presented; therefore, the BIA’s decision was not arbitrary or capricious.

      For the foregoing reasons, we deny the petition.

PETITION DENIED.




                                         4